Name: Commission Regulation (EEC) No 2482/83 of 29 August 1983 on the supply of various consignments of cereals and rice to the Federal Islamic Republic of the Comoros as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 244/8 Official Journal of the European Communities 2. 9 . 83 COMMISSION REGULATION (EEC) No 2482/83 of 29 August 1983 on the supply of various consignments of cereals and rice to the Federal Islamic Republic of the Comoros as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by the Act of Accession of Greece, and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (4), as amended by Regulation (EEC) No 3331 /82 (*), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 26 April 1982 the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 3 000 tonnes of cereals for the Comoros under its food-aid programme . for 1982 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto./ Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 August 1983 . For the Commission Poul DALSAGER Member of the Commission ') OJ No L 281 , 1 . 11 . 1975 , p. 1 . 2) OJ No L 164, 14 . 6 . 1982, p. 1 . 3 ) OJ No L 166, 25 . 6 . 1976, p. 1 . *) OJ No L 281 , 1 . 11 . 1975, p. 89 . ^ OJ No L 352, 14 . 12 . 1982, p. 1 . &lt; ¢) OJ No 106, 30 . 10 . 1962, p. 2553/62. ^ OJ No L 263, 19 . 9 . 1973 , p. 1 . (8 ) OJ No L 192, 26 . 7 . 1980, p. 11 . 0 OJ No L 334, 21 . 11 . 1981 , p. 27 . 2 . 9 . 83 No L 244/9Official Journal of the European Communities ANNEX I 1 . Programme : 1982 2 . Recipient : Comoros 3 . Place or country of destination : Comoros 4. Product to be mobilized : common wheat flour 5 . Total quantity : 365 tonnes (500 tonnes of common wheat) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7e (telex 270 807) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 1 1 % minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in bags (') :  quality of the bags : new jute sacks, 600 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'FARINE DE FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE Ã LA RÃ PUBLIQUE FÃ DÃ RALE ISLAMIQUE DES COMORES' 1 1 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Ports of landing : Moroni : 215 tonnes Mutsamudu : 150 tonnes 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 12 September 1983 16 . Shipment period : 1 to 31 October 1983 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 244/ 10 Official Journal of the European Communities 2. 9 . 83 ANNEX II 1 . Programme : 1982 2 . Recipient : Comoros 3 . Place or country of destination : Comoros 4. Product to be mobilized : maize 5 . Total quantity : 500 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©reales (ONIC), 21 , avenue Bosquet, F-Paris 7e (telex 270 807) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the maize must be of fair and sound merchantable quality and correspond at least to the standard quality for which the intervention price is fixed 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'MAÃ S / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE FÃ DÃ RALE ISLAMIQUE DES COMORES' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Ports of landing : Moroni : 300 tonnes Mutsamudu : 200 tonnes 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 12 September 1983 16 . Shipment period : 1 to 31 October 1983 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 /o of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R '. 2. 9 . 83 Official Journal of the European Communities No L 244/ 11 ANNEX III 1 . Programme : 1982 2. Recipient : Comoros 3 . Place or country of destination : Comoros 4. Product to be mobilized : wholly milled long grain rice 5. Total quantity : 690 tonnes (2 000 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 ,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags (') :  quality of the bags : new jute sacks, 600 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'RIZ BLANCHI / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE FÃ DÃ RALE ISLAMIQUE DES COMORES' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Ports of landing : Moroni : 440 tonnes Mutsamudu : 250 tonnes 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 12 September 1983 16 . Shipment period : 1 to 31 October 1983 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the co-contractor must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'.